Title: From John Adams to Pa., City and County Commissioners Philadelphia, 9 December 1790
From: Adams, John
To: Philadelphia, Pa., City and County Commissioners



Gentlemen:
Thursday, December 9, 1790.

The Senate have considered the letter that you were pleased to address to the Senate and the House of Representatives, on the 6th instant, and they entertain a proper sense of the respect shown to the general government of the United States, by providing so commodious a building as the commissioners of the city and county of Philadelphia have appropriated for the accommodation of the Representatives of the Union, during their residence in this city.
I have the honor to be, / Your most humble servant, 
John Adams,Vice President of the United States,and President of the Senate.